Name: Council Decision (EU) 2018/1603 of 18 September 2018 on the conclusion on behalf of the Union of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (ASECNA) on the development of satellite navigation and the provision of associated services in ASECNA's area of competence for the benefit of civil aviation
 Type: Decision
 Subject Matter: transport policy;  Africa;  organisation of transport;  European construction;  air and space transport;  international affairs;  marketing;  cooperation policy
 Date Published: 2018-10-26

 26.10.2018 EN Official Journal of the European Union L 268/1 COUNCIL DECISION (EU) 2018/1603 of 18 September 2018 on the conclusion on behalf of the Union of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (ASECNA) on the development of satellite navigation and the provision of associated services in ASECNA's area of competence for the benefit of civil aviation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172, in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2016/2234 (2), the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (ASECNA) on the development of satellite navigation and the provision of associated services in ASECNA's area of competence for the benefit of civil aviation (hereinafter referred to as the Agreement) was signed on 5 December 2016, subject to its conclusion at a later date. (2) The Union strategy aiming, on the basis of European satellite navigation programmes, on the one hand, to develop the use of this technology and provide associated services in ASECNA's area of competence, particularly by creating an autonomous satellite-based augmentation service (SBAS) for the benefit of ASECNA, and, on the other hand, and more generally to promote the use of satellite navigation on the African continent, is pursued actively under this Agreement. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (ASECNA) on the development of satellite navigation and the provision of associated services in ASECNA's area of competence for the benefit of civil aviation is approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Consent of 3 July 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2016/2234 of 21 November 2016 on the signing, on behalf of the Union, of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (Asecna) on the development of satellite navigation and the provision of associated services in Asecna's area of competence for the benefit of civil aviation (OJ L 337, 13.12.2016, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.